COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00190-CR


BRANDY NICOLE BONSALL                                               APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE


                                     ----------

          FROM THE 90TH DISTRICT COURT OF YOUNG COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

                                I. INTRODUCTION

      Appellant Brandy Nicole Bonsall appeals the trial court’s judgment

revoking her deferred adjudication community supervision. In her sole issue,

Bonsall argues that the trial court abused its discretion adjudicating her guilty

because the State failed to prove by a preponderance of the evidence that she

violated the terms of her community supervision. We will affirm.
      1
       See Tex. R. App. P. 47.4.
                                  II. DISCUSSION

      The decision to proceed to an adjudication of guilt and to revoke deferred

adjudication community supervision is reviewable in the same manner as a

revocation of ordinary community supervision. Tex. Code Crim. Proc. Ann. art.

42.12, § 5(b) (West Supp. 2011).       We review an order revoking community

supervision under an abuse of discretion standard. Rickels v. State, 202 S.W.3d
759, 763 (Tex. Crim. App. 2006); Cardona v. State, 665 S.W.2d 492, 493 (Tex.

Crim. App. 1984); Cherry v. State, 215 S.W.3d 917, 919 (Tex. App.—Fort Worth

2007, pet. ref’d).   In a revocation proceeding, the State must prove by a

preponderance of the evidence that the defendant violated the terms and

conditions of community supervision. Cobb v. State, 851 S.W.2d 871, 873 (Tex.

Crim. App. 1993); Cherry, 215 S.W.3d at 919. A preponderance of the evidence

means that the greater weight of the credible evidence would create a

reasonable belief that the defendant has violated a condition of her community

supervision. Rickels, 202 S.W.3d at 763–64.

      The trial court is the sole judge of the credibility of the witnesses and the

weight to be given their testimony, and we review the evidence in the light most

favorable to the trial court’s ruling. Cardona, 665 S.W.2d at 493; Garrett v. State,

619 S.W.2d 172, 174 (Tex. Crim. App. [Panel Op.] 1981); Cherry, 215 S.W.3d at

919. If the State fails to meet its burden of proof, the trial court abuses its

discretion by revoking the community supervision. Cardona, 665 S.W.2d at 493–

94.   Proof by a preponderance of the evidence of any one of the alleged


                                         2
violations of the conditions of community supervision is sufficient to support

revocation. Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.]

1980); Sanchez v. State, 603 S.W.2d 869, 871 (Tex. Crim. App. [Panel Op.]

1980); Leach v. State, 170 S.W.3d 669, 672 (Tex. App.—Fort Worth 2005, pet.

ref’d).

          Here, in its motion to proceed to adjudication, the State alleged that

Bonsall violated several terms of her community supervision, including that she

had “failed to remain within her county of residence . . . without permission of the

Court or supervision officer in that . . . [Bonsall] was living in Wichita Falls

and . . . failed to timely report” her move.2 The trial court found this allegation to

be true.

          The record demonstrates that the terms of Bonsall’s community

supervision required her to remain within her county of residence and that she

was not to change her place of residence without permission of the court or her

supervision officer.     At the revocation hearing, Bonsall’s supervision officer

testified that Bonsall “relocates continually” and that “[a]t times she calls and

requests permission; other times she just moves.” Specifically, the supervision

officer testified that he first learned of Bonsall having moved to Wichita Falls


          2
      Bonsall contends that the State’s motion to adjudicate guilt only alleges
“one move, allegedly made on August 16, 2003.” But a review of the motion
demonstrates at least two moves specifically alleged by the State, one of those
moves being when Bonsall allegedly moved to Wichita Falls without first seeking
permission.


                                          3
when Bonsall called and left him a message on his phone that she had done so.

The supervision officer said that Bonsall informed him of her address by mail

approximately one month later. After learning of her address, the supervision

officer transferred her case to Wichita Falls.

      Bonsall does not contest that she actually moved to Wichita Falls against

the terms of her community supervision. She readily admits in her brief that

sometimes she moved with permission and other times she moved without

permission. Her argument is that the supervision officer “did not specify which

times [that she had moved] were applicable in his testimony,” and that, therefore,

the State did not prove the violation specified in the State’s motion to revoke. But

our review of the State’s motion and the supervision officer’s testimony reveals

an allegation of a move to Wichita Falls without permission and testimony by the

officer confirming such a move. In other words, viewing the evidence in the light

most favorable to the trial court’s ruling, the greater weight of the credible

evidence introduced by the State at the revocation hearing would create a

reasonable belief that Bonsall violated the condition of her community

supervision forbidding her to move her place of residence unless first gaining

permission from the court or her supervision officer. See Rickels, 202 S.W.3d at

763–64.

      We overrule this portion of Bonsall’s sole issue. Because we hold that the

evidence supports the trial court’s finding as to one alleged community

supervision violation, we need not address the remaining portions of Bonsall’s


                                          4
sole issue challenging the trial court’s other violation findings. See Joseph v.

State, 3 S.W.3d 627, 640 (Tex. App.—Houston [14th Dist.] 1999, no pet.) (citing

Jones v. State, 571 S.W.2d 191, 193–94 (Tex. Crim. App. [Panel Op.] 1978))

(reasoning that in order to prevail, an appellant must successfully challenge all of

the trial court’s findings that support the community supervision revocation

order); see also Moore, 605 S.W.2d at 926 (holding that evidence of any one of

the alleged violations of the conditions of community supervision is sufficient to

support a revocation order).

                                  III. CONCLUSION

      Having concluded that the trial court did not abuse its discretion by finding

that the State proved by a preponderance of evidence that Bonsall had violated

at least one term of her community supervision as alleged in the State’s motion

to proceed to adjudication, we affirm the trial court’s judgment.



                                                    BILL MEIER
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 24, 2012




                                         5